


[Execution Copy]
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”) is entered into between
Polymer Group, Inc., (“PGI”), a Delaware corporation, and Joel Hackney
(“Executive”) as of June 11, 2013, with Executive’s employment to commence on
July 15, 2013 or such earlier date as the parties may agree (the “Effective
Date”).
In consideration of the respective covenants and agreements set forth below, PGI
and Executive agree as follows:
Article I Employment, Compensation And Benefits
1.1    Term and Position.
(a)    PGI agrees to employ Executive and Executive agrees to be employed by PGI
as Chief Executive Officer of PGI. As Chief Executive Officer, Executive shall
serve as a member of PGI’s Board of Directors and the Board of Directors of
PGI’s parent company, Scorpio Holdings Corporation (collectively, the “Board”).
Executive shall have the normal duties, responsibilities, functions and
authority of the Chief Executive Officer and shall devote full working time to
the successful conduct of the business of PGI; however, Executive may in the
future serve on the board of directors of one for-profit corporation (provided
any such corporation is not in competition with PGI or any affiliate of The
Blackstone Group L.P. (“Blackstone”), provided further that Blackstone’s consent
to any such directorship shall not be unreasonably withheld) and two
not-for-profit corporations. Executive will report directly to the Board and
Executive’s specific duties shall be determined by the Board.
(b)    The term of the Agreement (the “Term”) shall be for the period beginning
on the Effective Date and ending on the fifth anniversary of the Effective Date,
unless extended in writing by the parties or earlier terminated in accordance
with the terms of Article II hereof.
(c)    As of the Effective Date, Executive’s principal place of employment shall
be located in the Charlotte metropolitan area. Executive shall be required to
relocate Executive’s residence permanently to the Charlotte metropolitan area
within six months of the Effective Date.
1.2    Compensation.
(a)    Base Compensation. For all services rendered by Executive during the
Term, Executive shall receive base compensation at a rate of $850,000 per annum
(“Base Compensation”), payable in accordance with PGI’s then existing payroll
practices, less such deductions as are authorized or required by law.
Executive’s Base Compensation shall be subject to review annually by the Board.

075759-0006-13471-Active.14024570.8    

--------------------------------------------------------------------------------

2

(b)    Bonus Payments.
(i)
Executive shall be eligible to receive an annual bonus pursuant to a short-term
cash incentive bonus plan (a “Bonus Plan”) to the extent such a plan is
implemented for any given year during the Term, on terms no less favorable than
the terms under which other members of senior management participate (any such
bonus, the “Annual Bonus”). During each fiscal year, Executive’s target Annual
Bonus under any such Bonus Plan will be, and shall not exceed, 100% of Base
Compensation, and the maximum Annual Bonus payable to Executive will be 200% of
Base Compensation. The amount of the Annual Bonus, if any, shall be based on
annual performance goals to be established by the Board in consultation with
Executive.

(ii)
PGI is under no obligation to establish a Bonus Plan for any given year, and no
Annual Bonus shall be payable in respect of any fiscal year in which Executive’s
employment is terminated, except to the extent expressly provided in Article II
.

(iii)
In lieu of Executive’s participation in the 2013 Bonus Plan, on the occurrence
of the Effective Date, Executive shall be entitled to receive a sign-on bonus in
an amount equal to the sum of (A) $850,000 multiplied by a fraction, the
numerator of which is the number of days between the Effective Date and December
31, 2013 (inclusive), and the denominator of which is 365, plus (B) $150,000
(such sum, the “Sign-On Bonus”), less applicable withholding and payable within
30 days of the Effective Date, provided that Executive will be obligated to
refund the Sign-On Bonus to PGI in the event of Executive’s resignation without
Good Reason (as defined below) or termination by PGI of Executive’s employment
for Cause (as defined below), in either case, prior to January 31, 2014.

1.3    Equity Compensation.
(a)    Stock Option. Effective as of the Effective Date, Executive will be
granted an option (the “Option”) to purchase 6,000 shares of common stock of
Scorpio Holdings Corporation, a Delaware corporation (the “Parent”), with an
exercise price per share equal to the fair market value on the Effective Date
(which is expected to be $1,000 per share). The exercise of the Option will be
subject to achievement of time-based and exit vesting criteria on the terms set
forth in the attached form of stock option agreement as Exhibit C, and the
Option shall be solely subject to the definitive documents evidencing such
awards or incorporated therein.
(b)    Restricted Stock Units. Effective as of the Effective Date, Executive
will be granted restricted stock units (the “RSUs”) covering 3,000 shares of
common stock of Parent. The RSUs will be subject to vesting criteria as set
forth in the attached form of restricted stock

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

3

unit agreement as Exhibit D, and the RSUs shall be solely subject to the
definitive documents evidencing such awards or incorporated therein.
(c)    Co-investment. During the 90-day period following the Effective Date,
Executive may elect to make an investment (the “Co-Investment”) in Parent or one
of its affiliates, at a per share price equal to the fair market value of a
share of common stock of Parent on the closing date of such Co-Investment. The
Co-Investment, if any, shall solely be subject to the definitive documents
evidencing investment or incorporated therein.
1.4    Reimbursement of Expenses. During the Term, PGI shall reimburse Executive
for all reasonable business expenses incurred by Executive in the course of
performing Executive’s duties and responsibilities under this Agreement which
are consistent with PGI’s policies in effect from time to time with respect to
travel, entertainment and other business expenses, subject to PGI’s requirements
with respect to reporting and documentation of such expenses. PGI shall
reimburse Executive for all fees and dues paid in connection with Executive’s
membership and participation in business organizations and Executive’s
attendance at conferences. PGI shall pay up to $25,000 of Executive’s reasonable
professional fees in incurred in connection with the negotiation and preparation
of this Agreement and agreements described herein.
1.5    Paid Leave.
(a)    Vacation. Executive shall be entitled to 4 weeks’ vacation pay per
calendar year, without carryover, which vacation shall accrue ratably during the
year in accordance with PGI’s policies.
(b)    Sick Leave. Executive shall be entitled to sick leave in accordance with
the policies adopted from time to time by PGI for its employees.
(c)    Holiday Leave. Executive shall be entitled to paid time off on such
holidays for which PGI is closed for business.
1.6    Benefits. Executive shall be entitled to participate in the various
employee benefit programs (including health, life, retirement and disability)
which PGI may establish and modify from time to time for the benefit of all its
employees, if and when Executive satisfies the eligibility requirements for such
employee benefit plans. PGI retains the right to amend, modify or terminate any
employee benefits from time to time in its discretion. PGI shall provide
Executive reimbursement for life insurance premiums in an amount not to exceed
$1,000 per annum.
1.7    Company Automobile. PGI shall provide Executive with the continued use of
an automobile during the Term. PGI shall maintain automobile insurance on the
automobile, will cover the cost of general maintenance on the automobile, and
reimburse Executive for fuel. To the extent Executive uses the automobile for
personal purposes, the value of such personal use shall be included in
Executive’s income in accordance with applicable tax law. Executive

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

4

shall be responsible for any costs in excess of $20,000 per year that result
from the provision of benefits pursuant to this Section 1.7.
1.8    Relocation. PGI shall reimburse all reasonable costs of relocation of
Executive (and his family) to the Charlotte metropolitan area commensurate with
his position, including physical packing (and unpacking), including crating and
insurance for antiques, artwork and other fragile valuables, and moving personal
property, up to 120 days’ temporary housing and storage, all expenses of the
sale of Executive’s current residence and purchase of a residence in
metropolitan Charlotte (including brokers’ commissions, attorneys’ fees, title
charges, inspection, transfer taxes and fees, and mortgage fees and expenses
(but not points)), a miscellaneous cash allowance of $50,000, and such other
expenses as are covered under the relocation policy of PGI generally applicable
to its senior executives, other than any miscellaneous cash allowances provided
for therein. All such relocation payments and benefits will be fully grossed-up
for any applicable income and employment taxes with respect to any reportable
income.
Article II    Termination Before The Term Expires And Effects Of Such
Termination
2.1    Termination By PGI. PGI may terminate Executive’s employment before the
Term expires for the following reasons:
(c)    Cause. For “Cause” upon the determination by the Board that “cause”
exists to terminate Executive. “Cause” means (i) a material breach of this
Agreement by Executive; provided, that if such breach is capable of being cured,
Executive shall be provided 15 days written notice to cure such breach, (ii) a
breach of Executive’s duty of loyalty to PGI or any of its subsidiaries or any
act of dishonesty or fraud with respect to PGI or any of its subsidiaries, (iii)
the commission by Executive of a felony, a crime involving moral turpitude or
other act or omission (excluding business acts or omissions in the ordinary
course) causing material harm to the standing and reputation of PGI and its
subsidiaries, (iv) Executive reporting to work under the influence of alcohol or
illegal drugs, the use of illegal drugs (whether or not at the workplace) or
other repeated conduct (excluding business conduct in the ordinary course)
causing PGI or any of its subsidiaries substantial public disgrace or disrepute
or economic harm, or (v) any willful act or omission by Executive aiding or
abetting a competitor, supplier or customer of PGI or any of its subsidiaries to
the material disadvantage or detriment of PGI and its subsidiaries. The burden
for establishing the validity of any termination for Cause shall rest upon PGI;
provided that PGI shall furnish notice to Executive of such Cause termination,
which notice must specify in reasonable detail the particulars of Executive’s
conduct that constitute Cause. If PGI terminates Executive’s employment for
Cause, Executive shall be entitled only to the pro rata Base Compensation
through the date of such termination, and all future compensation and benefits
shall cease (except for those benefits vested per plan terms). Other than what
is provided in this Section 2.1(a) Executive shall not be entitled to any other
salary, compensation or benefits as a result of a termination for Cause.
(d)    Involuntary Termination. Involuntary termination at PGI’s option may
occur for any reason whatsoever, including termination without Cause, in the
sole discretion of the Board (“Involuntary Termination”). Upon an Involuntary
Termination before the Term

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

5

expires, Executive shall be entitled to receive from PGI, in lieu of severance
payments under any other plan or program of PGI,
(i)
for an Involuntary Termination (A) an amount equal to 1.5 times the sum of (1)
Executive’s Base Compensation and (2) target Annual Bonus, each as in effect
immediately prior to the date of Executive’s termination (the “Severance
Amount”);

(ii)
the Annual Bonus for the fiscal year in which the termination date occurred,
determined by the Committee as though Executive had continued to be employed
through the end of the fiscal year in which the termination date occurred (but
with any subjective performance ratings applicable solely to Executive’s
individual performance deemed satisfied at target levels, and all other
subjective performance ratings deemed achieved at actual achievement levels and
consistent with any comparable subjective performance ratings of company-wide
performance), multiplied by a fraction equal to the number of days of employment
completed by Executive during the fiscal year in which the termination date
occurred divided by 365 (the “Pro Rata Bonus”);

(iii)
any Annual Bonus for a completed fiscal year of PGI that has been earned but not
yet been paid to Executive (the “Prior Year Earned Bonus”); and

(iv)
a lump sum equal to 18 months of COBRA premiums to cover continued medical
benefits,

in each case if and only if Executive has executed and delivered to PGI the
General Release substantially in form and substance as set forth in Exhibit C
attached hereto no later than the 45th day following the termination date and
only so long as Executive has not breached the provisions of Article III or
Section 4.1 hereof and does not apply for unemployment compensation chargeable
to PGI during the period from the date of termination through the date that is
18 months after the date of termination (the “Severance Period”). The Severance
Amount payable pursuant to this Section 2.1(b) and the Prior Year Earned Bonus
shall be paid in twelve equal monthly installments beginning on the 53rd day
following the termination date, and the second installment on the 60th day
following the termination date, and each other installment payable each month
thereafter during the Severance Period. The Pro Rata Bonus shall be payable at
such time any annual bonuses in respect of the fiscal year in which the
termination date occurs are paid to senior executives of PGI. The disposition of
the Option and the RSUs on Executive’s termination shall be governed by the
terms of the respective grant agreements. The amounts payable pursuant to this
Section 2.1(b) shall not be reduced by the amount of any compensation Executive
receives with respect to any other employment during the Severance Period.
This Section 2.1(b) shall not be interpreted so as to limit any benefits to
which the Executive, Executive’s dependents or beneficiaries may otherwise be
entitled under any of PGI’s

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

6

employee benefit plans, programs or practices following the termination of
employment of the Executive, including without limitation, any applicable
retiree life insurance benefits. Except as otherwise expressly provided herein,
all of Executive’s rights to salary, bonuses, employee benefits and other
compensation hereunder which would have accrued or become payable after the
termination or expiration of the Term shall cease upon such termination or
expiration, other than those expressly required under applicable law (such as
COBRA); provided, that for purposes of determining Executive’s rights under
COBRA, the date of the later to occur of (x) the date of the termination or
expiration of the Term or (y) the date of the final payment of any severance
payments made pursuant to Section 2.1(b) above, shall be deemed to be the
qualifying event for such purpose. PGI may offset any amounts Executive owes it
or its subsidiaries against any amounts it or its subsidiaries owes Executive
hereunder.
Other than what is provided in this Section 2.1(b) Executive shall not be
entitled to any other salary, compensation or benefits as a result of an
Involuntary Termination.
(e)    Death/Disability. Upon Executive’s (i) death, or (ii) becoming
incapacitated or disabled so as to entitle Executive to benefits under PGI’s
long-term disability plan, or (iii) becoming permanently and totally unable to
perform Executive’s duties for PGI as a result of any physical or mental
impairment supported by a written opinion by a physician selected by PGI,
Executive or Executive’s heirs shall be entitled to Executive’s pro rata Base
Compensation through the date of such determination and the Prior Year Earned
Bonus. Other than what is provided in this Section 2.1(c) Executive shall not be
entitled to any other salary, compensation or benefits as a result of
termination of employment due to death or disability.
(f)    Board/Committee Resignation. Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination
and to the extent applicable, from the Board (and any committees thereof) and
the Board of Directors (and any committees thereof) of PGI’s affiliates and
subsidiaries.
2.2    Termination By Executive. Executive may terminate the employment
relationship before the Term expires for the following reasons:
(d)    Good Reason. A termination for “Good Reason” shall be deemed to be an
Involuntary Termination and shall mean a termination as a result of the
following, in each case without Executive’s prior written consent:
(i)
The failure of PGI to pay or cause to be paid Executive’s Base Compensation or
Annual Bonus when due hereunder;

(ii)
The assignment to Executive of duties materially inconsistent with Executive’s
then-current duties, responsibilities and status with PGI, or a change in
Executive’s then-current titles or offices at PGI, or removal from, or failure
to reelect Executive to, any such position; or


075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

7

(iii)
A reduction by PGI in Executive’s Base Compensation as in effect on the
Effective Date, or as the same may be increased from time to time thereafter;

(iv)
A failure of PGI to agree to extend the date of expiration of the Term by at
least one year in response to a written request delivered by Executive not later
than 90 days before the expiration date (which termination for Good Reason shall
be effective on the expiration date of the Term);

(v)
Any purported termination by PGI for Cause or Disability, without grounds
therefor; or

(vi)
A change in PGI’s headquarters location that is at least 50 miles from PGI’s
headquarters in effect on the Effective Date;

provided, however, that each of the events described in clauses (i) through (v)
shall constitute Good Reason only if PGI fails to cure such event within 30 days
after receipt from Executive of written notice of the event which constitutes
Good Reason; and provided, further, that Good Reason shall cease to exist for an
event on the 60th day following the later of its occurrence or Executive’s
knowledge thereof, unless Executive has given PGI written notice thereof prior
to such date.


(e)    Voluntary Termination. For any other reason whatsoever, in Executive’s
sole discretion. Upon a “Voluntary Termination” before the Term expires, all of
Executive’s future compensation and benefits shall cease as of the date of
termination (except benefits vested as of the termination per plan terms), and
Executive shall be entitled only to pro rata Base Compensation through the
termination date.
2.3    Certain Obligations Continue. Neither termination of employment nor
expiration of the Term terminates the continuing obligations of this Agreement,
including obligations under Article III and Section 4.1.
2.4    Employment Beyond Term. Unless the parties hereto mutually agree
otherwise at a later date, should Executive remain employed by PGI after the
Term expires, such employment shall convert to an employment-at-will
relationship, terminable at any time by either PGI or Executive for any reason
whatsoever, with or without cause. During such continued employment, Article III
and Sections 4.1 and 4.7 shall continue in full force and effect.
Article III    Confidential Information; Post-Employment Obligations
3.1    This Agreement. The terms of this Agreement constitute confidential
information, which Executive shall not disclose to anyone other than Executive’s
spouse, attorneys, tax advisors, or as required by law. Parent and PGI may
disclose the terms of this Agreement as required by law.

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

8

3.2    Parent and PGI Property. All written materials, records, data, and other
documents prepared or possessed by Executive during Executive’s employment by
Parent or PGI are Parent’s and PGI’s respective property. All memoranda, notes,
records, files, correspondence, drawings, manuals, models, specifications,
computer programs, maps, and all other documents, data, or materials of any type
embodying such information, ideas, concepts, improvements, discoveries, and
inventions are Parent’s and PGI’s property.
All information, ideas, concepts, improvements, discoveries, and inventions that
are conceived, made, developed, or acquired by Executive individually or in
conjunction with others during Executive’s employment (whether during business
hours and whether on Parent’s or PGI’s premises or otherwise) which relate to
Parent’s or PGI’s business, products, or services are Parent’s or PGI’s
property. Executive agrees to make prompt and full disclosure to Parent and PGI
or their subsidiaries, as the case may be, of all ideas, discoveries, trade
secrets, inventions, innovations, improvements, developments, methods of doing
business, processes, programs, designs, analyses, drawings, reports, data,
software, firmware, logos and all similar or related information (whether or not
patentable and whether or not reduced to practice) that relate to Parent’s,
PGI’s or their subsidiaries’ actual or anticipated business, research and
development, or existing or future products or services and that are conceived,
developed, acquired, contributed to, made, or reduced to practice by Executive
(either solely or jointly with others) while employed by Parent, PGI or their
subsidiaries and for a period of one (1) year thereafter (collectively, “Work
Product”). Any copyrightable work falling within the definition of Work Product
shall be deemed a “work made for hire” under the copyright laws of the United
States, and ownership of all rights therein shall vest in Parent or PGI or one
or more of their subsidiaries. To the extent that any Work Product is not deemed
to be a “work made for hire,” Executive hereby assigns and agrees to assign to
Parent, PGI or such subsidiary all right, title and interest, including without
limitation, the intellectual property rights that Executive may have in and to
such Work Product. Executive shall promptly perform all actions reasonably
requested by the Board (whether during or after the employment period) to
establish and confirm Parent’s, PGI’s or such subsidiary’s ownership (including,
without limitation, providing testimony and executing assignments, consents,
powers of attorney, and other instruments).
At the termination of Executive’s employment with Parent or PGI for any reason,
Executive shall return all of Parent’s or PGI’s property to Parent or PGI, as
applicable.
3.3    Confidential Information: Non-Disclosure. Executive acknowledges that the
business of Parent, PGI and their subsidiaries is highly competitive and that
Parent and PGI have provided and will provide Executive with access to
Confidential Information relating to the business of Parent, PGI and their
subsidiaries. “Confidential Information” means and includes Parent’s and PGI’s
confidential and/or proprietary information and/or trade secrets that have been
developed or used and/or will be developed and that cannot be obtained readily
by third parties from outside sources. Confidential Information includes, by way
of example and without limitation, the following: information regarding
customers, employees, contractors, and the industry not generally known to the
public; strategies, methods, books, records, and documents; technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers,

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

9

investors, and business affiliates (such as contact name, service provided,
pricing for that customer, amount of services used, credit and financial data,
and/or other information relating to Parent’s or PGI’s relationship with that
customer); pricing strategies and price curves; plans and strategies for
expansion or acquisitions; budgets; customer lists; research; weather data;
financial and sales data; trading terms; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
prospective customers’ names and marks; grids and maps; electronic databases;
models; specifications; computer programs; internal business records; contracts
benefiting or obligating Parent or PGI; bids or proposals submitted to any third
party; technologies and methods; training methods and training processes;
organizational structure; salaries of personnel; payment amounts or rates paid
to consultants or other service providers; and other such confidential or
proprietary information. Executive acknowledges that this Confidential
Information constitutes a valuable, special, and unique asset used by Parent,
PGI or their subsidiaries in their business to obtain a competitive advantage
over their competitors. Executive further acknowledges that protection of such
Confidential Information against unauthorized disclosure and use is of critical
importance to Parent, PGI and their subsidiaries in maintaining their
competitive position.
Executive also will have access to, or knowledge of, Confidential Information of
third parties, such as actual and potential customers, suppliers, partners,
joint venturers, investors, financing sources and the like, of Parent, PGI and
their subsidiaries.
Executive agrees that Executive will not, at any time during or after
Executive’s employment with Parent or PGI, make any unauthorized disclosure of
any Confidential Information of Parent, PGI or their subsidiaries, or make any
use thereof, except in the carrying out of Executive’s employment
responsibilities hereunder. Executive also agrees to preserve and protect the
confidentiality of third party Confidential Information to the same extent, and
on the same basis, as Parent’s and PGI’s Confidential Information.
3.4    Non-Competition Obligations. Executive acknowledges that Parent and PGI
are providing Executive with access to Confidential Information. Executive’s
non-competition obligations are ancillary to PGI’s agreements provided in
Article II and agreement to disclose Confidential Information to Executive. In
order to protect the Confidential Information described above, and in
consideration for Executive’s receiving access to this Confidential Information,
right to compensation and benefits upon certain terminations as provided in
Article II, and receiving other compensation provided in this Agreement, PGI and
Executive agree to the following non-competition provisions:
During Executive’s employment and during the eighteen (18) month period
following Executive’s date of termination for any reason, Executive will not, in
any geographic area where Parent, PGI or their subsidiaries engage or plan to
engage in business directly or indirectly, either on Executive’s own behalf or
on behalf of any other person, association or entity:
(a)    engage in any business competing with any businesses in which Parent, PGI
or their subsidiaries currently engage in business, has plans to engage in
business, or has engaged in business in the 12-month period preceding the date
of termination (a “Competing Business”);

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

10

(b)    perform any job, task, function, skill, or responsibility for a Competing
Business that Executive has provided for Parent or PGI in the 12-month period
preceding the date of termination; or
(c)    render advice or services to, or otherwise assist, any other person,
association or entity in the business of “a” or “b” above.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses and during the period provided for
above, but acknowledges that these restrictions are necessary to protect the
Confidential Information Parent and/or PGI have provided to Executive.
Executive agrees that this provision defining the scope of activities
constituting competition with Parent and PGI is narrow and reasonable for the
following reasons: (i) Executive is free to seek employment with other companies
providing services that do not directly or indirectly compete with any business
of Parent, PGI or their subsidiaries; (ii) Executive is free to seek employment
with other companies that do not directly or indirectly compete with any
business of Parent, PGI or their subsidiaries; and (iii) there are many other
companies that do not directly or indirectly compete with any business of
Parent, PGI or their subsidiaries. Thus, this restriction on Executive’s ability
to compete does not prevent Executive from using and offering the skills that
Executive possessed prior to receiving Confidential Information, specialized
training, and knowledge from Parent, PGI and/or their subsidiaries.
3.5    Non-Solicitation of Customers. During Executive’s employment and during
the eighteen (18) months following the termination of employment for any reason,
Executive will not call on, service, or solicit competing business from
customers of Parent, PGI or their subsidiaries whom the Executive, within the
twenty-four (24) months prior to termination of employment, (i) had or made
contact with, or (ii) had access to information and files about. These
restrictions are limited by geography to the specific places, addresses, or
locations where a customer is present and available for soliciting or servicing.
3.6    Non-Solicitation of Employees. During Executive’s employment and during
the eighteen (18) months following the termination of employment for any reason,
Executive will not, either directly or indirectly, call on, solicit, or induce
any other employee or officer of Parent, PGI or their affiliates whom Executive
had contact with, knowledge of, or association with in the course of employment
with Parent or PGI to terminate his or her employment, and will not assist any
other person or entity in such a solicitation.
3.7    Arbitration. Except with respect to equitable remedies sought in disputes
or claims under Article III or Section 4.1 hereof (which may be pursued in any
court of competent jurisdiction as specified herein and with respect to which
each party shall bear the cost of its own attorney’s fees and expenses except as
otherwise required by applicable law), each party hereto agrees that the
arbitration procedure set forth in Exhibit B hereto shall be the sole and
exclusive method for resolving any claim or dispute (“Claim”) arising out of or
relating to the rights and obligations acknowledged and agreed to in this
Agreement and the employment of Executive by Parent, PGI and their subsidiaries
(including, without limitation, disputes and

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

11

claims regarding employment discrimination, sexual harassment, termination and
discharge), whether such Claim arose or the facts on which such Claim is based
occurred prior to or after the execution and delivery of adoption of this
Agreement. The parties agree that the result of any arbitration hereunder shall
be final, conclusive and binding on all of the parties. Nothing in this
paragraph shall prohibit a party hereto from instituting litigation to enforce
any Final Determination (as defined in Exhibit B hereto). Each party hereto
hereby irrevocably submits to the jurisdiction of any United States District
Court or North Carolina state court of competent jurisdiction sitting in
Mecklenburg County, North Carolina, and agrees that such court shall be the
exclusive forum with respect to disputes and claims under this Agreement and for
the enforcement of any Final Determination, and irrevocably and unconditionally
waives (i) any objection to the laying of venue of any such action, suit or
proceeding in such court or (ii) any argument, claim, defense or allegation that
any such action, suit or proceeding brought in such court has been brought in an
inconvenient forum. Each party hereto irrevocably consents to service of process
by registered mail or personal service and waives any objection on the grounds
of personal jurisdiction, venue or inconvenience of the forum.
3.8    Warranty. Executive warrants that Executive is not a party to any other
restrictive agreement limiting Executive’s activities in Executive’s employment
by Parent or PGI. Executive further warrants that at the time of the signing of
this Agreement, Executive knows of no written or oral contract or of any other
impediment that would inhibit or prohibit employment with Parent or PGI and that
Executive will not knowingly use any trade secret, confidential information, or
other intellectual property right of any other party in the performance of
Executive’s duties hereunder.
Article IV    Miscellaneous
4.1    Mutual Non-Disparagement.
(a)    Executive shall refrain, both during and after Executive’s employment,
from making any oral or written statements to third parties about Parent, PGI,
Blackstone, any of their respective subsidiaries or affiliates, or any of such
entities’ officers, employees, agents, or representatives that are slanderous,
libelous, or defamatory; or that disclose private or confidential information
about their business affairs; or that constitute an intrusion into their
seclusion or private lives; or that give rise to unreasonable publicity about
their private lives; or that place them in a false light before the public; or
that constitute a misappropriation of their name or likeness; or that are
intended to, or reasonably likely to, disparage them.
(b)    PGI, Parent, and Blackstone shall refrain, both during and after
Executive’s employment, from making any oral or written statements to third
parties about Executive that are slanderous, libelous, or defamatory, or that
disclose private or confidential information about Executive’s personal business
affairs; or that constitute an intrusion into Executive’s seclusion or private
life; or that give rise to unreasonable publicity about Executive’s private
life; or that place him in a false light before the public; or that are intended
to, or reasonably likely to, disparage him, provided, that any actions by an
employee of PGI or Blackstone who is not an officer or director of either
Parent, PGI, or Blackstone without the approval of the Board shall not
constitute a violation of the foregoing. Parent, PGI and

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

12

Blackstone shall be entitled to make statements in the ordinary course of their
business or as is reasonably necessary to comply with applicable law (including
applicable securities and disclosure requirements), and including any statements
determined by their corporate counsel to be reasonably necessary if Executive is
terminated for Cause.
4.2    Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive: at the address specified in PGI’s personnel records.


Notices to PGI:


Polymer Group, Inc.
9335 Harris Corners Parkway
Suite 300
Charlotte, NC 28269
Attn: General Counsel


With a copy to:
 
The Blackstone Group L.P.
345 Park Avenue
New York, NY 10154
Fax No.: (212) 583-5722
Attention: Anjan Mukherjee


and:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Fax No.: (212) 455-4502
Attention: Gregory T. Grogan



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
4.3    No Waiver. No failure by either party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of any provisions or
conditions of this Agreement.
4.4    409A Compliance. This Agreement and any amendments thereto shall, to the
extent applicable, comply with and be interpreted in such a manner as to be
consistent with the provisions of Section 409A of the Code, and any Treasury
regulations or other Internal Revenue Service guidance promulgated thereunder.
In addition, notwithstanding any provision herein to the contrary, if Executive
is determined to be a “specified employee” (as such term is

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

13

defined in Section 409A(a)(2)(B)(i) of the Code), any payment due and payable
hereunder as a result of Employee’s separation from service shall not be made
before the date which is six (6) months after Executive’s date of separation
from service.
4.5    Assignment. This Agreement shall be binding upon PGI and inure to the
benefit of PGI and any other person, association, or entity that may acquire or
succeed to all or substantially all of the business or assets of PGI.
Executive’s rights and obligations under this Agreement are personal, and they
shall not be assigned or transferred without PGI’s prior written consent.
4.6    Excise Tax.
(a)    If both Parent and PGI are not an entity whose stock is readily tradable
on an established securities market (or otherwise) at the time that a “change of
control” under Regulation 1.280G occurs following the Effective Date, Executive,
Parent, and PGI shall use their respective best efforts to avoid the imposition
of the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”) or a loss of deductibility under Section 280G of the
Code, including, to the extent Executive agrees to waive Executive’s entitlement
to potential “parachute payments” (as defined under Regulation 1.280G), Parent
or PGI shall seek to obtain stockholder approval thereof in accordance with the
terms of Section 280G(b)(5) of the Code.
(b)    If PGI or Parent is an entity whose stock is readily tradable on an
established securities market (or otherwise) at the time that a “change in
control” under Regulation 1.280G occurs following the Effective Date, then
anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, benefit or distribution to or for
Executive’s benefit or the acceleration thereof would be subject to the excise
tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (collectively, such excise tax, together with any
such interest or penalties, the “Excise Tax”) (all such payments and benefits,
including any cash severance payments payable pursuant to any other plan,
arrangement or agreement, hereinafter referred to as the “Total Payments”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, arrangement or agreement,
the cash severance payments shall first be reduced, and the noncash severance
payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Executive would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments); provided, however, that Executive may elect to have
the noncash severance payments reduced (or eliminated) prior to any reduction of
the cash severance payments. Executive shall remain

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

14

solely liable for all income taxes, Excise Tax, or other amounts assessed on any
payments or benefits and nothing in this Agreement shall be interpreted as
obligating the PGI, or any successors thereto, to pay (or reimburse Executive
for) any income taxes, Excise Tax, or other taxes or amounts assessed against or
incurred by Executive in connection with Executive’s receipt of any such
payments or benefits.
4.7    Indemnification, Liability Insurance. PGI agrees to indemnify the
Executive and hold the Executive harmless to the fullest extent permitted by
PGI’s certificate of incorporation and under the bylaws of PGI against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including reasonable attorneys’ fees), losses, and damages
resulting from the Executive’s good-faith performance of the Executive’s duties
and obligations to PGI. PGI shall cover the Executive under directors and
officers liability insurance both during and, while potential liability exists,
after the Term of this Agreement in the same amount and on the same terms as PGI
covers its other active officers and directors, if such coverage is obtainable,
but in all events such coverage shall be at least in substantially the same
amount and on substantially the same terms as PGI covers its other active
officers and directors.
4.8    Recovery of Awards. If, prior to or within two (2) years of the
termination of Executive’s employment with PGI, either (i) PGI is required to
make a material restatement of financial results for years during which
Executive was an employee and due to actions or inactions by him or that he had
knowledge of, or (ii) Executive is found to have engaged in misconduct while an
employee, which, if discovered at the time would have justified a Cause
termination, Executive may be required by the Board to return any outstanding
equity awards granted on or after the Effective Date and any value received from
any cash-based or equity-based incentive awards granted on or after the
Effective Date by PGI or any successor entity.
4.9    Other Agreements; Inconsistency. This Agreement replaces and merges any
other previous agreements and discussions pertaining to the nature of, term, and
termination of Executive’s employment relationship with PGI, and this Agreement
(and the documents referenced herein) constitutes the entire agreement of the
parties with respect to such subject matters. No representation, inducement,
promise, or agreement has been made by either party with respect to such subject
matters, and no agreement, statement, or promise relating to the employment of
Executive by PGI that is not contained in this Agreement shall be valid or
binding. Any modification of this Agreement will be effective only if it is in
writing and signed by each party. In the event of any inconsistency between this
Agreement and any other agreement (including but not limited to any profits
interest, long-term incentive or other equity award agreement), plan, program,
policy or practice (collectively, “Other Provision”) of PGI, the terms of this
Agreement shall control over such Other Provision to the extent that the terms
of this Agreement are more beneficial to the Executive.
4.10    Survival/Severability/Headings. It is the express intention and
agreement of the parties that the provisions of Article III and Sections 4.1,
4.7 and 4.8 shall survive the termination of employment of Executive. In
addition, all obligations of PGI to make payments, and to provide for equity
vesting, under this Agreement shall survive any termination of this Agreement on
the terms and conditions set forth in this Agreement. The invalidity or

075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------

15

unenforceability of any one or more provisions of this Agreement shall not
affect the validity or enforceability of the other provisions of this Agreement,
which shall remain in full force and effect. Article and section headings
contained in this Agreement are provided for convenience and reference only, and
do not define or affect the meaning, construction, or scope of any of the
provisions of this Agreement.
[Remainder of page left intentionally blank. Signatures follow.]





075759-0006-13471-Active.14024570.4    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, PGI and Executive have executed this Agreement in multiple
originals as of the date first written above.
 
POLYMER GROUP, INC.
 
JOEL HACKNEY
 
 
 
/s/ Mike S. Zafirovski
 
/s/ Joel Hackney
By:
 
 
 
 
Name:
Mike S. Zafirovski
 
 
 
Title:
Chairman
 
 
 
 
 
 
 
 
 
 
 
 
 

 



075759-0006-13471-Active.14024570.8    